Citation Nr: 1334774	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hand disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico., which denied service connection for osteoarthritis of the lumbar spine, and also determined that new and material evidence had not been submitted to reopen the claim of service connection of bilateral hand arthritis.  In August 2007, a notice of disagreement (NOD) was received.  The RO apparently accepted that correspondence as a new claim for service connection; however, since it was timely for the purposes of constituting an NOD, the Board accepts that statement as an NOD.  

In a May 2008 rating decision, an increased rating for bilateral hearing loss was denied.  In addition, the RO, in pertinent part, continued the denial of service connection for the right hand and low back.  The Veteran perfected his appeal as to all three issues listed on the front page of this decision, which are the only issues certified to the Board at this time.  

In June 2013, the Veteran testified via video conference from the RO before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hand disability and low back disability, and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for bilateral hand arthritis.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's January 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2004 rating decision which denied service connection for bilateral hand arthritis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's January 2004 rating decision; thus, the claim of service connection for bilateral hand arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hand disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a January 2004 rating decision, service connection for bilateral hand arthritis was denied on the basis that there was neither an inservice condition nor link between current arthritic condition and service.  Thereafter, a NOD was received and a statement of the case (SOC) was issued in July 2005.  However, a VA Form 9-substantive appeal was not received until May 2006, which was not timely.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 C.F.R. § 20.302.  An extension of the 60-day period for filing a substantive appeal or of the 60-day period for responding to an SOC or supplemental SOC may be granted for good cause.  38 C.F.R. § 20.303.  If a timely appeal is not filed with a determination, it becomes final.  38 U.S.C.A. § 7105(c).

Further, additional evidence was not received within one year of that decision, other than photographs of the Veteran in boxing matches or poses, which were of record at the time of the July 2005 SOC and considered therein in conjunction with the Veteran's contentions that the Veteran incurred the claimed disability as a result of boxing.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  However, as noted, the only additional evidence submitted after the rating decision was considered at that time of the SOC, which was not successfully appealed thereafter, as indicated above.

Therefore, the RO's January 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record includes statements from the Veteran's private physician, R.J.P., M.D., which indicate that the Veteran probably has bilateral hand arthritis which is related to service activities, specifically, the Veteran's history of boxing.  In addition, J.J.M., M.D., indicated that arthrosis of the right ring finger is most likely the result of trauma.  This evidence addresses the procedural defect existing at the time of the January 2004 rating decision.

New and material evidence has been received since the RO's January 2004 decision; thus, the claim of service connection for bilateral hand arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for bilateral hand disability is granted.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Bilateral Hand Disability

The claim of service connection for bilateral hand disability has been reopened based on the additional private medical evidence.  However, in reviewing this evidence, the Board notes that the provider utilizes equivocal language.  Insofar as this opinion fails to provide a clear statement as to the etiology of the Veteran's disability, the Board finds this opinion is of diminished probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology)  Thus, the Board finds that a medical opinion should be obtained to assess whether current bilateral hand disability is etiologically related to the Veteran's inservice activities as a boxer, a paratrooper, or otherwise to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Low Back Disability

The same private examiner opined that the Veteran suffered low back trauma which resulted in current disability in his duties as a boxer and paratrooper.  However, a VA examiner in March 2013 provided an opinion that there was no etiological connection between current disabilities to service, pointing out that the private physician did not evaluate the effect of the Veteran's weight on his back disability.  This examiner also basically indicated that there were some credibility issues based on review of the file versus the information provided by the Veteran on examination including on reenlistment in 1962.  

In response, during his hearing, the Veteran explained the circumstances of his attempted reenlistment and subsequent discharge in 1962.  He indicated that the VA examiner did not really listen to him, did not consider the lay evidence supporting his claim (some of which was recently submitted after the examination), and basically did not fully want to hear what the Veteran had to say, instead concentrating on the 1962 discharge matter.  In light of the contentions and because this claim is being remanded for a medical opinion as noted above, the Board finds that a medical addendum should be obtained from another physician regarding the etiology of the Veteran's current low back disability.

Bilateral Hearing Loss

At his hearing, the Veteran testified that his hearing loss had worsened since his last examination.  See Hearing Transcript at Page 9.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  Expedited handling is requested.)

1.  Obtain a VA medical opinion.   The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the current bilateral hand and low back disabilities had their clinical onset during service, within one year of service, or are related to any in-service disease, event, or injury. 

The examiner should consider and comment on the Veteran's inservice background as a boxer and parachutist.  The examiner should also consider the Veteran's current medical status, including his weight.  

The examiner should consider and comment on the lay evidence of record which substantiates that he boxed in many matches and made complaints regarding his hands.  

The examiner should consider and comment on the prior medical evidence, including the private and VA medical opinions.

The examiner should then provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


